United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Tucson, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1721
Issued: March 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2006 appellant filed a timely appeal of the April 25, 2006 merit decision of
the Office of Workers’ Compensation Programs, which denied her claim for a consequential
injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of appellant’s claim.1
ISSUE
The issue is whether appellant developed carpal tunnel syndrome as a consequence of her
employment-related right shoulder injury and approved surgery.

1

The record also includes a February 14, 2006 schedule award for an additional nine percent impairment of the
right upper extremity. In her appeal to the Board, appellant identified the April 25, 2006 decision as the subject of
her appeal, but she made no mention of the February 14, 2006 schedule award. Therefore, the Board will limit its
review to the Office’s April 25, 2006 decision.

FACTUAL HISTORY
Appellant, a 52-year-old modified mail processing clerk, has an accepted claim for a
March 27, 2000 right rotator cuff strain (file number 13-1213615). The Office authorized two
right shoulder arthroscopic procedures, which were performed on October 3, 2000 and
September 13, 2001. Appellant returned to limited-duty work on October 11, 2001. She
sustained another employment-related injury on December 15, 2002, which the Office accepted
for left shoulder acromioclavicular strain (file number 13-2068598). Appellant underwent
arthroscopic surgery for the left shoulder on June 17, 2003 and returned to limited duty on
August 27, 2003.
On July 24, 2004 appellant filed an occupational disease claim for right carpal tunnel
syndrome.2 She attributed her condition to her employment duties and to the surgeries
associated with her right shoulder injury. The Office denied the claim (file number 13-2109885)
by decision dated September 22, 2004 and a hearing representative affirmed the denial on
March 4, 2005. The Office found that appellant had not established that her right carpal tunnel
syndrome was causally related to the implicated employment factors. On appeal, the Board
affirmed the denial by decision dated August 5, 2005.3 The Board found that the medical
evidence, particularly Dr. Butler’s September 13, 2004 opinion, did not attribute appellant’s right
carpal tunnel syndrome to a repetitive work injury, but instead to her previous shoulder
surgeries.4
Appellant did not subsequently pursue file number 13-2109885. She instead filed a
September 2, 2005 claim for a consequential injury associated with the March 27, 2000 right
shoulder injury. Appellant also claimed wage-loss compensation from the time of her
December 30, 2004 carpal tunnel release until she returned to work on January 26, 2005.
The Office referred appellant to Dr. Jon T. Abbott, a Board-certified orthopedic surgeon.
Regarding the cause of appellant’s carpal tunnel syndrome, Dr. Abbott reported on
November 21, 2005 that he could not attribute her symptoms and the need for a carpal tunnel
release to her right shoulder surgeries. He explained that acutely after shoulder surgery it was
certainly possible that increased edema could contribute to carpal tunnel syndrome. However, in
this instance, appellant’s first complaint of symptoms postdated her September 13, 2001 surgery
2

She would later undergo a right carpal tunnel release on December 30, 2004. Dr. Thomas E. Butler, Jr., a
Board-certified orthopedic surgeon, performed all four surgical procedures involving appellant’s left and right upper
extremities.
3

Docket No. 05-1096 (issued August 5, 2005). The Board’s August 5, 2005 decision is incorporated herein by
reference.
4

Dr. Butler initially diagnosed right carpal tunnel syndrome on July 19, 2004. At that time, he noted that
appellant had undergone several shoulder surgeries, which could certainly exacerbate or worsen carpal tunnel
syndrome. Dr. Butler further stated that he would relate appellant’s carpal tunnel syndrome to her shoulder surgery
as opposed to her occupation as a mail carrier. In his September 13, 2004 report, Dr. Butler elaborated on the issue
of causal relationship noting that shoulder surgery produces bleeding, which in turn produces swelling in the upper
extremity. He explained that it was quite common to see carpal tunnel syndrome worsen following arm swelling,
whether it be related to trauma, pregnancy, bleeding, hypothyroidism, fluid retention, rapid weight gain or hormonal
fluctuations. Dr. Butler was of the opinion that appellant’s shoulder surgeries worsened her carpal tunnel syndrome.

2

by more than two years.5 Dr. Abbott also noted that appellant’s treating physician, Dr. Butler,
did not mention carpal tunnel syndrome in his charts until after appellant had undergone an
electromyography and nerve conduction study in July 2004. Dr. Abbott stated that appellant had
multiple predisposing factors to the development of carpal tunnel syndrome, including gender,
age and a history of hypothyroidism.6
In a decision dated December 6, 2005, the Office denied appellant’s claim for a
consequential injury. The Office hearing representative subsequently reviewed the written
record and affirmed the prior denial by decision dated April 25, 2006.
LEGAL PRECEDENT
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment unless it is the result of an independent
intervening cause attributable to one’s intentional misconduct.7 Thus, a subsequent injury, be it
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.8
ANALYSIS
The medical evidence is insufficient to establish that appellant’s right carpal tunnel
syndrome and subsequent surgery are causally related to the accepted March 27, 2000 right
shoulder injury. Appellant claimed that she sustained a consequential injury as a result of the
Office approved surgeries performed on October 3, 2000 and September 13, 2001. While
Dr. Butler supported this position, the Board finds that his opinion, as reflected in the July 19 and
September 13, 2004 reports, is not rationalized.9 He did not identify any specific postsurgical
findings to support his position that bleeding and swelling in the right upper extremity worsened
appellant’s carpal tunnel syndrome. Dr. Butler also failed to explain the almost three-year lapse
between appellant’s September 13, 2001 surgery and his diagnosis of right carpal tunnel
syndrome in July 2004. While he mentioned that hypothyroidism was a potential causative
factor in the development of carpal tunnel syndrome, he did not specifically comment on what
5

Dr. Abbott noted that appellant first reported numbness in the hands “maybe two years ago.” However, her
husband, who accompanied appellant to the examination, commented that she could “possibly even [have] had some
numbness since 2001.”
6

The record indicates that appellant was treated for Grave’s disease (hyperthyroidism) in February 2002, and she
was advised at that time that there was a high likelihood of developing hypothyroidism as a result of the
recommended iodine therapy. Dr. Abbott noted in his report that appellant’s past medical history was significant for
hypothyroidism and that she was previously hyperthyroid and had undergone chemical ablation several years prior.
7

Mary Poller, 55 ECAB 483, 487 (2004).

8

Id.; Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139, 141 n.7 (2001).

9

Causal relationship is a medical question that can generally be resolved only by rationalized medical opinion
evidence. See Robert G. Morris, 48 ECAB 238 (1996). In order to be considered rationalized, a physician’s opinion
on causal relationship must be expressed in terms of a reasonable degree of medical certainty and must be supported
by medical rationale. Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

affect, if any, appellant’s thyroid condition had in the development or worsening of her carpal
tunnel syndrome.
In contrast, Dr. Abbott, the Office referral physician, provided a well-reasoned opinion
negating a causal relationship between appellant’s carpal tunnel syndrome and her right shoulder
injury and subsequent surgeries. He was unconvinced of there being a causal relationship
because of the two-year lapse of time between the September 2001 surgery and when appellant
first experienced numbness in her hands. Dr. Abbott also noted that Dr. Butler had not
documented any evidence of carpal tunnel syndrome until July 2004, when he obtained positive
electrodiagnostic studies. Lastly, he reasonably questioned any relationship between the prior
surgeries and carpal tunnel syndrome because of appellant’s multiple predisposing factors, which
included her prior history of hypothyroidism.
In view of Dr. Abbott’s November 21, 2005 findings and the noted deficiencies in
Dr. Butler’s July 19 and September 13, 2004 reports, the Board finds the medical evidence
insufficient to establish a consequential injury related to the March 27, 2000 accepted
employment injury.
CONCLUSION
Appellant has not established that her carpal tunnel syndrome and resultant surgery were
a consequence of her March 27, 2000 employment injury and authorized shoulder surgeries.
ORDER
IT IS HEREBY ORDERED THAT the April 25, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

